Atkinson, J.
The principle upon which the State rests its contention for a conviction is well founded in law, but the facts will not justify a conviction in this case. The defendant’s possession of the goods is fully accounted for by the evidence. His only connection with them is by receipt from the railroad for L. J. Joel, upon consignment by Holloman. In explaining his possession the defendant is not obliged to show that he acquired the goods honestly. It is sufficient that he show that they came into his custody in any other way than by burglary. King v. State, 99 Ga. 688; Falvey v. State, 85 Ga. 157. See also Grantham v. State, 95 Ga. 459. This was accomplished when it was shown by the undisputed evidence that they were delivered to the railroad company by Holloman at Tifton for shipment to Brunswick. The defendant’s possession' having been accounted for in this way, it was necessary for the State to produce further evidence than was offered in this case tending to connect the defendant with the oifense of burglary, in order, that his possession of the stolen goods might be a sufficient circumstance upon which to base a verdict of guilty of that oifense.

Judgment reversed.


All the Justices concur.